The rulings of the trial court were in accord with the opinion of this court on former appeal. Grant v. State, 22 Ala. App. 475,117 So. 1.
On this trial there was evidence tending to prove that the "home brew" looked like, smelled like, foamed like, and tasted like beer. This of itself was sufficient evidence from which the jury was authorized to find that the contents of the cans was a prohibited liquor within the meaning of the statute.
It having been testified to that the home brew contained alcohol and that one of the cans was partly empty, it was relevant to show that defendant was the only person found near the beer, and that he was intoxicated, as tending to prove that the home brew was intoxicating, and as a part of the res gestæ.
Refused charge 5 was properly refused. Prohibited liquors, within the meaning of Code 1923, § 4615, are not limited to liquors containing alcohol.
There is no error in this record, and the judgment is affirmed.
Affirmed.